           Case 2:19-cv-07047-MWF-SK Document 1 Filed 08/13/19 Page 1 of 8 Page ID #:1


           1   David N. Makous, SBN 82409
          2    LEE, HONG, DEGERMAN, KANG & WAIMEY
               A PROFESSIONAL CORPORATION
          3    660 South Figueroa Street, Suite 2300
               Los Angeles, California 90017
          4
               Telephone: (213) 623-2221
          5    Facsimile: (213) 623-2211;
          6
               E-mail: DMakous@lhlaw.com

          7    Attorney for Plaintiff PETER MARCO, LLC
          8
                                     UNITED STATE DISTRICT COURT
          9

          10
                       CENTRAL DISTRICT OF THE STATE OF CALIFORNIA
>-
          11   PETER MARCO, LLC., a California          CASE NO.:
^ L 12 limited liability company; dba
^ s S     PETER MARCO JEWELRY,                         COMPLAINT FOR:
g
   , i 13                                                  1) BREACH OF CONTRACT;
     <u
                    Plaintiff,                             2) BAD FAITH.
I'll14
aatl5                vs.
§ h I
°'§
^ I S^-116
 01
^0             VALLEY FORGE INSURANCE
§^ 17          COMPANY, and DOES 1-25;
^ 18
                           Defendants.
          19
                                                           DEMAND FOR JURY TRIAL
          20
               Plaintiff PETER MARCO, LLC, dba PETER MARCO JEWELRY complains
          21

          22   against Defendant VALLEY FORGE INSURANCE COMPANY and hereby
          23
               alleges as follows:
          24

          25   ///
          26   ///
          27

          28
                                                       1
               COMPLAINT FOR VIOLATION OF BREACH OF CONTRACT AND BAD FAITH.

                                       PETER MARCO, LLC. v. VALLEY FORGE INSURANCE COMPANY, et al.
       Case 2:19-cv-07047-MWF-SK Document 1 Filed 08/13/19 Page 2 of 8 Page ID #:2


       1    I. JURISDICTION AND VENUE
       2   1. Jurisdiction is appropriate pursuant to 28 U.S.C. § 1332 because the amount
       3
           in controversy exceeds $75,000 and because it is between citizens of different
       4
           states as Plaintiff is a citizen of California and Defendant is a citizen of either
       5

       6 Illinois or Pennsylvania or both.

       7
           2. Venue is appropriate pursuant to 28 U.S.C. § 1391 as this is a judicial
       8

       9
           district in which a substantial part of the events or omissions giving rise to the

      10   claim occurred, or a substantial part of property that is the subject of the action is
>;
      11
           situated.
i S ^ 12
I J.J 13   II. THE PARTIES AND THEIR ACTIONS
           3. Plaintiff PETER MARCO, LLC ("Plaintiff or "PM") is a California
 ||J'4
l.iii5 limited liability company dba PETER MARCO JEWELRY having its principal
§st'
5 i
il^16      place of business and offices in Beverly Hills, California.
1.^17
s     18
           4. Defendant VALLEY FORGE INSURANCE COMPANY ("Defendant" or

      19   "VF") is an entity of unknown character but believed to be a wholly owned
      20
           subsidiary or division of CNA Insurance Company, both having their principal
      21

      22   place of business in Chicago, Illinois. VF may be a Pennsylvania corporation.
      23   Plaintiff reserves the right to amend and add CNA Insurance Company as a
      24
           named defendant as is warranted by the facts and law.
      25

      26 III. ALLEGATIONS COMMON TO ALL COUNTS
      27   5. In approximately May 2018 PM procured a Business owner Renewal
      28
                                           2
           COMPLAINT FOR VIOLATION OF BREACH OF CONTRACT AND BAD FAITH.

                                    PETER MARCO, LLC. v. VALLEY FORGE INSURANCE COMPANY, et al.
            Case 2:19-cv-07047-MWF-SK Document 1 Filed 08/13/19 Page 3 of 8 Page ID #:3


            1    Policy, Policy No. B 4018216338 from VF ("Policy") by payment of an annual
            2
                 premium to VF. It is over 180 pages in length and in the interests of economy is
            3

            4    not attached to this Complaint. It was issued for the Policy Period of May 4,
            5
                 2018 to May 4, 2019. The Policy was issued through the Agency of Wexler
            6
                 Wasserman and Associates of Cincinnati, Ohio. This Policy included coverage
            7

            8    for many types of injuries and damages with perhaps over 70 Forms and
            9
                 Endorsements included. PM reserves all rights to assert all coverage obligations
           10
>-•              ofVF under any and all Policy provisions according to proof.
           11

^         s12 6. The particular Endorsement which VF claims is the subject of PM's
§1
 I
          I 13   insurance claim against VF is entitled "Money Orders and Counterfeit Paper
^^
      d
      I
          I 14
                 Currency", attached as Exhibit A to this Complaint. Section C of the Limits of
If I"
   ^
II I       16    Insurance states that: "1. Unless otherwise stated, the most we will pay for loss or
II         17
                 damage in any one occurrence is the applicable Limit of Insurance shown in the
w
s          18
                 Declarations, Schedules, Coverage Forms, or Endorsements." (emphasis added).
           19

           20    A copy of this Section is attached as Exhibit B to this Complaint.
           21
                 7. From July 22, 2018 to and including August 6, 20 18, PM was victimized by
           22
                 multiple thefts committed on seven occasion, by at least 7 different people,
           23

           24    involving at least 16 different pieces of watches and jewelry merchandise, with a
           25
                 total sales value of $568,115 (including sales tax) and apparent money orders
           26
                 issued by two separate banks. This is summarized in a later letter of November
           27
           28
                                                 3
                 COMPLAINT FOR VIOLATION OF BREACH OF CONTRACT AND BAD FAITH.

                                         PETER MARCO, LLC. v. VALLEY FORGE D4SURANCE COMPANY, et al.
      Case 2:19-cv-07047-MWF-SK Document 1 Filed 08/13/19 Page 4 of 8 Page ID #:4


      1    16, 2018 from PM to VF (attached as Exhibit D to this Complaint).
      2
           8. Claims were made by PM on August 24, 2018 to VF (CNA). By a letter
      3

      4    dated September 28, 2018, VF agreed to only pay for one loss, combining all
      5
           these independent crimes as "one occurrence", limiting their exposure to a total
      6
           of $60,201.16. (See Exhibit C attached to this Complaint). Essentially VF reads
      7

      8    some sort of speculative collusion as compressing all of these events into "any
      9    one occurrence.
                           55



     10
>;         9. On infonnation and belief, the Beverly Hills Police Department and the Los
     11

SJl12      Angeles County District Attorney are treating these as multiple crimes and has
iil13
s II.      not closed the investigation or completed the prosecution.
 11 3 14   10. In response to PM's November 16, letter, 10 weeks later VF responded
It}15
j I I 16   denying the claims again - in a letter dated January 30, 2019 (attached as Exhibit
I I ' 17
w          E to the Complaint). In so doing at this time VF ignored all of the differing
s    18
           usages of the operative word "occurrence" through its Policy and the extensive
     19

     20    refinements literally created and used of the word "occurrence" throughout and
     21
           tried to adopt irrelevant judicial precedent for a different case and contract as an
     22
           override to the terms in the VF Policy at issue.
     23

     24    11. On April 9, 2019 the undersigned counsel sent a detailed analysis of the
     25
           Policy pointing out the rampant duplicity in this approach by the VF claims
     26

     27
           group. This is attached as Exhibit F to the Complaint. This analysis pointed out

     28
                                                   4
           COMPLAINT FOR VIOLATION OF BREACH OF CONTRACT AND BAD FAITH.

                                    PETER MARCO, LLC. v. VALLEY FORGE DsTSURANCE COMPANY, et al.
       Case 2:19-cv-07047-MWF-SK Document 1 Filed 08/13/19 Page 5 of 8 Page ID #:5


       1
           that there were over 85 usages and variations of the word "occurrence" - all of
       2
           which were created by VF in its contract of adhesion - and all of which
       3

      4    contradict the forced narrowed convenient reading made by VF of the Policy to
       5
           greatly reduce its exposure.
      6
           12. No satisfactory response has been received from the VF claims group
       7

      8    despite at least 6 further contacts by email and telephone from PM's counsel,
      9
           each time getting some sort of assurance that VF will reply.
      10
>;         13. The decision to deny PM his contractual rights has damaged him by a loss
      11

S I s12    of $420,000 or about $60,000 claims times seven occurrences.
ill"
 [II:      IV. FIRST CLAIM FOR BREACH OF CONTRACT
Ill14
I!-I's     14. Plaintiffs repeat and reallege the allegations contained in Paragraphs 1
1ft;
§ 11 ^ through 13 of the Complaint as though fully set forth herein.
li'p
M
s          15. The Policy was a contract formed between PM and VF in about May 2018,
     18

     19    whereby an offer was made, acceptance occurred, and consideration was
     20    exchanged. The contract that VF proposed was a contract of adhesion with no
     21
           meaningful opportunity for PM to negotiate the terms of this 185-page policy.
     22

     23    VF is now attempting to capitalize on the unfair surprise apparent in its novel
     24    interpretation ignoring the contract's own language.
     25
           16. PM has complied with all of its obligations when tendering its claims.
     26

     27 17. VF has failed to timely pay PM the benefits to which PM is entitled.
     28
                                                  5
           COMPLAINT FOR VIOLATION OF BREACH OF CONTRACT AND BAD FAITH.
                                   PETER MARCO, LLC. v. VALLEY FORGE INSURANCE COMPANY, et al.
         Case 2:19-cv-07047-MWF-SK Document 1 Filed 08/13/19 Page 6 of 8 Page ID #:6


         1   18. Plaintiff has therefore, been damaged by VF in the amount to be determined
         2
             according to proof, at trial, but believed to be $420,000.
         3

         4   V. SECOND CLAIM BAD FAITH
         5
             19. Plaintiff repeats and realleges the allegations contained in Paragraphs 1
         6

         7   through 18 of the Complaint as though fully set forth herein.
         8
             20. At its core, bad faith exists whenever an insurance company unreasonably
         9
             fails to uphold its end of a bargain. Insurance companies are legally required to
      10
>;
      11     act in good faith and to use only fair claims practices. California law defines
 s
^ s ^12
<y           certain acts and conduct as bad faith and includes the following:
§^ .^13
Bl
z^
     I!3        • Unreasonable denial of policy benefits by VF;
     I 14
 11^
!{   i
     ^
               • Failing to respond or act promptly with respect to PM's claim;
§1 I16         • Refusing to make a good faith effort to fairly settle claims when liability is
II    17
[4
§     18          reasonably clear or failing to settle one part of a claim in order to influence
      19          other parts of the claim; and
      20
               • Compelling the insured to litigate the claim because VF has refused to
      21

      22          make an adequate settlement offer.
      23     21. Therefore, PM is entitled to legal remedies for insurance bad faith including
      24
             recovery of damages for breach of contract which are previously identified, plus
      25

      26     costs attorney fees and interest as provided by law.
      27     22. PM shall seek an award of its consequential economic losses to his business
      28
                                                     6
             COMPLAINT FOR VIOLATION OF BREACH OF CONTRACT AND BAD FAITH.
                                     PETER MARCO, LLC. v. VALLEY FORGE INSURANCE COMPANY, et al.
        Case 2:19-cv-07047-MWF-SK Document 1 Filed 08/13/19 Page 7 of 8 Page ID #:7


         1
              as proven, and since VF has acted with oppression, will also seek an award of
        2
              punitive damages according to proof.
        3

        4
                        WHEREFORE, Plaintiff prays that the Court:
        5

        6
                        (a) award Plaintiff compensatory damages as provided by law,

        7      including but not limited to its out of pocket losses, lost profits and
        8
              consequential economic losses;
        9

       10               (b) award Plaintiff all damages as provided by law;
>;

                        (c) award Plaintiff its costs, disbursements and attorney fees
i^
^ 's
    12
y
    ~^§ ?     incurred in bringing and prosecuting this action;
      .i 13
 [ft'
JIJH                    (d) award Plaintiff punitive damages as provided by law;


!jj;:
i.ri7
                         (e) enter judgment in Plaintiffs favor and against Defendant and

                   for any and all other relief that this Court deems necessary and appropriate
§      18          under the circumstances.

       19

       20 Dated: August 13, 2019            LEE, HONG, DEGERMAN, KANG &^AIMEY
                                                                                 •^<
       21
                                                  By:
       22
                                                  ^^\^. Makous, p^q.
       23                                          ^^Attomey for Plain^ff,
                                                         PETER MARCO,LLC
       24

       25
       26

       27
       28
                                                     7
              COMPLAINT FOR VIOLATION OF BREACH OF CONTRACT AND BAD FAITH.
                                     PETER MARCO, LLC. v. VALLEY FORGE DsTSURANCE COMPANY, et al.
      Case 2:19-cv-07047-MWF-SK Document 1 Filed 08/13/19 Page 8 of 8 Page ID #:8


       1

      2                         DEMAND FOR JURY TRIAL
      3         Pursuant to Fed. R. Civ. P. 38(b), Plaintiff hereby demands a jury trial
      4 on all issues so triable.

      5

      6    Dated: August 13, 2019          LEE, HONG, DEGERMAN, KANG & WAIMEY
      7
                                                  By:
      8
                                                        D^^N.^akaus, Es^
      9                                                  ittomey for Plaintiff,
                                                        PETER MARCO, LLC
      10
>-'

1§.^
sli12
ill"

iil::
I:!5;;
M
^ 18

      19

      20
      21

      22

      23

      24
      25

      26

      27
      28
                                                   8
           COMPLAINT FOR VIOLATION OF BREACH OF CONTRACT AND BAD FAITH.
                                    PETER MARCO, LLC. v. VALLEY FORGE DsTSURANCE COMPANY, et al.
